Citation Nr: 1230538	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  07-16 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to a disability rating in excess of 10 percent for bilateral pes planus and plantar fasciitis. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and depression.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend
ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to May 1999. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2006 and August 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the benefits sought on appeal. 

A Travel Board hearing was held in December 2009 with the Veteran in North Little Rock, Arkansas, before the undersigned Acting Veterans Law Judge (AVLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file. 

In February 2011, the Board remanded the Veteran's claims to the RO via the Appeals Management Center (AMC), in Washington, DC.  The claims have now been returned to the Board for appellate disposition.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  In a June 2002 rating decision, the RO denied the Veteran's claim of entitlement to service connection for hypertension.  The RO sent her a letter that same month notifying her of that decision and apprising her of her procedural and appellate rights.  The Veteran submitted a Notice of Disagreement (NOD) in December 2002.  In response, the RO issued a Statement of the Case (SOC) in June 2003.  The Veteran did not submit a timely Substantive Appeal (on VA Form 9) in response.

2.  In an April 2004 rating decision, the RO denied the Veteran's petition to reopen her previously denied claim of entitlement to service connection for hypertension.  The RO sent her a letter that same month notifying her of that decision and apprising her of her procedural and appellate rights, and she did not appeal.

3.  In an October 2004 rating decision, the RO denied the Veteran's petition to reopen her previously denied claim of entitlement to service connection for hypertension.  The RO sent her a letter that same month notifying her of that decision and apprising her of her procedural and appellate rights, and she did not appeal.

4.  Additional evidence pertaining to the claim of entitlement to service connection for hypertension received since the October 2004 rating decision is duplicative or cumulative of evidence previously considered, and does not relate to an unestablished fact necessary to substantiate the claim.

5.  Throughout the appeal period, the Veteran's bilateral pes planus and plantar fasciitis has been manifested by a moderate disability with pain.


CONCLUSIONS OF LAW

1.  The June 2002 rating decision that denied the Veteran's claim of entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011). 
2.  The April 2004 rating decision that denied the Veteran's petition to reopen her previously denied claim of entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

3.  The October 2004 rating decision that denied the Veteran's petition to reopen her previously denied claim of entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

4.  New and material evidence has not been received to reopen a claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  The criteria for a disability rating in excess of 10 percent for the service-connected bilateral pes planus and plantar fasciitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (determining that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 


Notice and Assistance

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.

Here, letters from the RO dated in November 2005 and February 2011 provided the Veteran with an explanation of the type of evidence necessary to substantiate her new and material evidence claim, as well as an explanation of what evidence was to be provided by her and what evidence the VA would attempt to obtain on her behalf.  The February 2011 letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As well, the November 2005 and February 2011 VCAA notice letters informed the Veteran of what constituted new and material evidence to reopen her previously denied, unappealed claim of entitlement to service connection for hypertension.  The February 2011 letter also complied with Kent v. Nicholson, 20 Vet. App. 1 (2006), since it apprised her of the specific reasons the claim was previously denied, in addition to explaining the type of evidence and information needed to establish the Veteran's underlying entitlement to service connection (in the event the claim was reopened).  See, too, VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).
Although the February 2011 letter was not sent prior to the initial RO adjudication of the Veteran's claim, this was not prejudicial to her, since the new and material evidence claim was readjudicated in the May 2012 Supplemental SOC (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed for her new and material evidence claim.

Prior to and following the initial adjudication of the Veteran's increased rating claim, letters dated in November 2005, September 2008, and February 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Court held that to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores in part, striking claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Thus modified, VA must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

This action was accomplished by the September 2008 notice letter to the Veteran regarding her increased rating claim.  Although this letter was not sent prior to the initial adjudication of the Veteran's claim, this was not prejudicial to her, since the claim was readjudicated in the May 2012 SSOC.  See Prickett, 20 Vet. App. at 370.  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate her claims, as well as the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorders currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).
Regarding the increased rating claim, the RO provided the Veteran with appropriate VA examinations in November 2005 and March 2011.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected feet disability since she was last examined.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The recent March 2011 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Indeed, the examiner provided an opinion on additional functional impairment pursuant to the Board's Remand instructions but did not express the determination in terms of "additional range of motion loss."  The Board finds that this is harmless error as the Board's request for this information was in error.  The rating criteria do not provide for the disability to be rated in terms of degrees of range of motion loss.  

The Board notes that an etiological medical opinion has not been obtained in regards to the Veteran's new and material evidence claim.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is: (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder or persistent or recurrent symptoms of a disorder may be associated with the Veteran's active military service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  There is, however, an exception when, as here, there is a petition to reopen a previously denied, unappealed claim.  According to 38 C.F.R. § 3.159(c)(4)(iii), there is no obligation to provide an examination for a medical nexus opinion unless and until there is new and material evidence to reopen the previously denied, unappealed claim.  Here, there is no such new and material evidence concerning the claim of entitlement to service connection for hypertension, so no requirement to schedule an examination for a medical nexus opinion.

The Veteran was also afforded a Board hearing before the undersigned AVLJ in December 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2011) requires that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill two duties to comply with the above regulation.  These duties consist of: (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the December 2009 Board hearing, the AVLJ specifically noted the issues as "Entitlement to an increased rating for pes planus, currently evaluated as 10 percent disabling, as well as whether new and material evidence has been received to reopen claim for service connection for hypertension."  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars of the United States.  The representative and the AVLJ asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims for benefits.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.  Bryant, 23 Vet. App. at 488.

The Board is also satisfied as to substantial compliance with its February 2011 remand directives (other than the harmless error described above).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for a VA examination - which she had in March 2011, and, in a February 2011 letter, providing her the appropriate VCAA notice letter for her claims.  The AMC also readjudicated her claims in the May 2012 SSOC.  Thus, the Board finds that there has been substantial compliance with the Board's remand (other than the harmless error described above).  Id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of her claims, such that the essential fairness of the adjudication is not affected.

Hypertension Claim

The RO denied the Veteran's petition to reopen her claim of entitlement to service connection for hypertension in the 2002 and 2004 rating decisions at issue - determining she had not submitted new and material evidence to warrant reopening the claim.  The Board also must make this threshold preliminary determination as to whether new and material evidence has been submitted, before proceeding further, because it affects the Board's jurisdiction to reach the underlying claim for service connection and adjudicate it on the merits on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380 (1383-4 (Fed. Cir. 1996); see also Bulter v. Brown, 9 Vet. App. 167, 171 (1996).  If the Board finds that new and material evidence has not been submitted, then its analysis must end, as further analysis is neither required nor permitted.  See Barnett, 83 F.3d at 1383-4.

A finally adjudicated claim is an application that has been allowed or disallowed by the Agency of Original Jurisdiction (AOJ), the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103. 

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Historically, the Veteran's claim of entitlement to service connection for hypertension was denied on the merits in a June 2002 rating decision because the evidence did not demonstrate that hypertension was diagnosed in service or manifested to a compensable degree within one year of the Veteran's separation from the active military service.  The Veteran's petition to reopen her previously denied claim of entitlement to service connection for hypertension was then denied by the RO in April 2004 and October 2004 rating decisions because the evidence submitted was not new and material evidence.

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is evidence that has been added to the record since that final and binding October 2004 rating decision.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis).

The additional evidence received since that October 2004 denial consists of: VA treatment records, private treatment records, unrelated VA examinations, the transcript of the Veteran's Board hearing, and lay statements from the Veteran and her representative.  

All of this additional evidence is new in the sense that it has not been submitted to VA before and, thus, never considered.  However, none of this additional evidence is material.  The evidence does not suggest that the Veteran's hypertension is etiologically linked to her active military service - including to any injury (trauma) she may have sustained while in service or any disease she may have contracted.  The new evidence also does not suggest that the Veteran's hypertension manifested itself within one year of the Veteran's military discharge.  See, e.g., Hickson v. West, 11 Vet. App. 374, 378 (1998); see, too, Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (holding that medical records merely describing the Veteran's current disorder are not material to issue of service connection and are not sufficient to reopen claim for service connection based on new and material evidence).  Also, testimony the Veteran provided at the Board hearing is cumulative and redundant of her previously considered contention that the claimed disorder was related to her active military service.  

Accordingly, the Board finds no new and material evidence to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108.  Furthermore, inasmuch as the Veteran has not fulfilled her threshold burden of submitting new and material evidence to reopen her finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Feet Claim

The Veteran's service-connected bilateral pes planus and plantar fasciitis is currently assigned a 10 percent evaluation under Diagnostic Code 5276.  38 C.F.R. § 4.71a.  The Veteran contends that this evaluation does not adequately reflect the severity of her disability.

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  The Court also held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected bilateral pes planus and plantar fasciitis is currently assigned a 10 percent evaluation under Diagnostic Code 5276.  38 C.F.R. § 4.71a.  Diagnostic Code 5276 provides that mild flatfoot with symptoms relieved by built-up shoe or arch support will result in a noncompensable rating.  38 C.F.R. 
§ 4.71a.  A 10 percent evaluation requires evidence of moderate flatfoot with the weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, and pain on manipulation and use of the feet.  Id.  A higher 30 percent evaluation requires severe bilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  Id.  A 50 percent evaluation requires evidence of a pronounced bilateral flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances.  Id. 

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40 (2011), which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (2011) (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Applying the above regulations to the facts of the case, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for her service-connected bilateral pes planus and plantar fasciitis, as the evidence does not establish that her disability is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Specifically, the Veteran was afforded a VA feet examination in November 2005.  At the examination, the Veteran reported pain, fatigability, and intermittent episodes of swelling of her feet.  The Veteran denied the use of prescribed corrective devices or assistive devices for her feet.  Following a physical examination of the Veteran, the VA examiner determined that the symptomatology associated with the Veteran's bilateral pes planus and plantar fasciitis was "minimal or mild."  The examiner found that the Veteran had mild inward displacement, mild tenderness on palpation of the plantar surface, and mild medial deviation of the weight-bearing line.  Range of motion of the Veteran's ankles and feet were within normal limits.  The Veteran had one callus on each foot.  The Veteran had pain on manipulation of the arch region of the feet, and pronation of the feet by 5 degrees on each side.  Swelling of the feet was not documented in the examination report.  X-rays of the feet were obtained, and the impression was mild hallux valgus with pes planus and possible bunionectomy, without significant change since the April 2003 VA X-rays of the feet.

Regarding DeLuca, the November 2005 VA examiner determined that the Veteran did not have any additional loss of motion with repetitive motion, and the only additional limiting factor was pain with foot movement.  The Veteran did not have any demonstrated incoordination, fatigability, or weakness, however, the Veteran's complaints were fully considered in the examiner's assessment as to the extent of the Veteran's disability.  DeLuca, 8 Vet. App. at 202.

During her December 2009 Travel Board hearing, the Veteran indicated that her disability had worsened since the 2005 VA examination, and was now manifested by pain, swelling, and callosities.  See Hearing Transcript.

Based on the Veteran's lay statements, the Veteran was afforded another VA feet examination in March 2011.  At the examination, the Veteran reported pain in her feet, but denied the use of shoe inserts, corrective devices, or special orthotic shoes.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner diagnosed the Veteran with mild pes planus of the bilateral feet and bilateral plantar fasciitis.  The examiner then determined that the Veteran's service-connected feet disability is best rated as a moderate disability with symptoms consistent with pain on manipulation and use of the feet.  As support for this opinion, the examiner pointed to the clinical findings from the examination in which the Veteran did not have any malalignment of her achilles tendons bilaterally, but did have moderate pain to palpation of the feet.  The Veteran did not have any calluses on her feet.  The Veteran was able to ambulate on her toes, heels, and tandem walk.  The Veteran did not have any clubbing, cyanosis, or peripheral edema of her feet.  Swelling of the feet was not noted in the examination report.  X-rays of the feet were taken at the examination.  The report of the left foot X-ray was "mild hallux valgus deformity" with plantar spurring calcaneus.  The report of the right foot X-ray was "mild hallux valgus" with a tiny calcaneal spur.

Regarding DeLuca, the March 2011 VA examiner noted that the Veteran reported moderate pain during a flare-up, with pain as a 7 to 8 on a scale of 1 to 10, with 10 being the worst possible pain.  The Veteran stated that this pain occurs daily with any weight bearing.  The Veteran described flare-ups of her feet upon standing.  Thus, the examiner found that the primary additional limiting factor for the Veteran was pain, but she did not exhibit any fatigability, weakness, or incoordination of the feet at the examination.  DeLuca, 8 Vet. App. at 202.  Again, the Veteran's complaints were fully considered in the examiner's assessment as to the extent of the Veteran's disability.  Pain on use is contemplated in the currently assigned rating. 

Regarding the Veteran's employability, the March 2011 VA examiner opined that the Veteran is capable of working a manual labor and desk job with her bilateral pes planus and plantar fasciitis.  The examiner stated that this could be accomplished by the Veteran being given restricted periods of rest for 15-30 minutes at two-hour intervals during the day.  Additionally, the examiner stated that shoe inserts would be beneficial for the Veteran, as the Veteran reported significant relief with the in-service shoe inserts that were previously provided to her during her active military service.

In an October 2011 VA medical opinion, contained in the Veteran's Virtual VA claims file, the Veteran's VA physician's assistant found that the Veteran's bilateral pes planus and plantar fasciitis did not prevent the Veteran from being able to work.

The Veteran's remaining private and VA treatment records only document the Veteran's complaints of pain in her feet, and do not provide contrary evidence to that obtained at the VA examinations.

Therefore, applying the aforementioned criteria to the facts of this case, the Board finds that the Veteran is not entitled to a higher disability rating for her bilateral pes planus and plantar fasciitis.  The evidence of record does not establish that the Veteran has severe bilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), indication of swelling on use, and characteristic callosities - the requirements for the next higher rating of 30 percent.  Indeed, while a small callus was noted on each foot at the April 2005 VA examination, these were not characteristic callosities associated with severe impairment as the examiner described the overall severity of the foot disorder as mild.  Further, the March 2011 VA examiner specifically determined, based on a physical examination of the Veteran and a review of the claims file, that the Veteran's bilateral pes planus and plantar fasciitis is best rated as moderate, which meets the requirements for the currently assigned 10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board considered the Veteran's complaints of pain, swelling, and callosities.  However, the objective medical evidence does not show that her symptoms result in additional functional limitation to the extent that the Veteran's disability would be more than 10 percent disabling.  Here, the rating criteria make clear that a bare lay assertion is not enough-rather, there must be objectively demonstrated swelling on use and characteristic callosities which were not shown on either VA examination, and the totality of the evidence does not show that during flare-ups the severity of the disability is on par with an individual who suffers symptoms of severe pes planus constantly.  Thus, the Board finds that the evidence of record does not support the assignment of a higher disability rating.

The Board notes that in adjudicating a claim the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what she observes or experiences.  For example, she is competent to report that she experiences certain symptoms, such as pain, and she is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that her disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints. The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

 The Veteran's bilateral pes planus and plantar fasciitis has never met the requirements for a higher disability rating since one year prior to filing her claim, so the Board cannot "stage" this rating under Hart v. Mansfield, 21 Vet. App. 505 (2007).

For these reasons and bases, the preponderance of the evidence is against the Veteran's claim - in turn meaning there is no reasonable doubt to resolve in her favor and her claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (determining that when service-connected disability affects employment "in ways not contemplated by the rating schedule[,]" 38 C.F.R. § 3.321(b)(1) is applicable). 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render her disability rating for her bilateral pes planus and plantar fasciitis inadequate.  The Veteran's bilateral pes planus and plantar fasciitis were evaluated under 38 C.F.R. § 4.71, Diagnostic Code 5276, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's bilateral pes planus and plantar fasciitis is primarily manifested by pain.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 10 percent disability rating for her bilateral pes planus and plantar fasciitis.  The evaluation assigned herein specifically contemplates a moderate disability, which is essentially analogous to the Veteran's symptoms of pain.  38 C.F.R. § 4.20 (2011).  The criteria for a 10 percent rating for the Veteran's bilateral pes planus and plantar fasciitis more than reasonably describes the Veteran's disability level and symptomatology.  Therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71, Diagnostic Code 5276. 

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  The Board notes that the status of the Veteran's employment is not clear given recent reports in Virtual VA.  In any event, the March 2011 VA examiner, following a physical examination of the Veteran and a review of the claims file, determined that the Veteran's bilateral pes planus and plantar fasciitis do not prevent her being employed.  A similar determination was made by the Veteran's VA physician's assistant in an October 2011 medical opinion.  Consideration of a TDIU is not warranted. 


ORDER

As new and material evidence has not been submitted, the petition to reopen the claim of entitlement to service connection for hypertension is denied.

The claim for a disability rating higher than 10 percent for the bilateral pes planus and plantar fasciitis is denied.


REMAND

The Board finds that certain development must be accomplished prior to any final determination by the Board on the acquired psychiatric disorder claim. 

A review of the Veteran's claims file reveals that the Veteran should be afforded a VA examination to address the etiology of her currently diagnosed depression and depressive disorder.  Specifically, the Veteran contends that she currently has an acquired psychiatric disorder that initially manifested during her active military service. The Board notes that the Veteran was diagnosed with depression and depressive disorder by the VA Medical Center (VAMC) in October 2011 and January 2011, respectively, as shown in her Virtual VA claims file.  The evidence of record does not contain any other relevant diagnoses pertaining to the Veteran's acquired psychiatric disorder.  The Veteran's STRs do not contain any relevant psychiatric complaints or treatment during her active military service.  However, since her military discharge, the Veteran has asserted that she was depressed and anxious during her active military service.  See, e.g., January 2004 questionnaire by the Veteran.  The Board notes that the Veteran is competent to report experiencing the symptoms of her claimed depression during her active military service.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (determining that a layperson is competent to report symptoms based on personal observation when no special knowledge or training is required).  As further support, a soldier who served with the Veteran in the military submitted a lay statement dated in August 2004, in which she remembered that the Veteran was "severely depressed and would cry a lot" during her active military service.  

Accordingly, given the medical evidence of a current diagnosis, coupled with the Veteran's and a fellow soldier's reports of the Veteran experiencing depression during her active military service, the Board finds that the Veteran should be afforded a VA examination to address whether her current depression and depressive disorder are indeed related to her active military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should schedule the Veteran for an appropriate VA psychiatric examination to determine the etiology of her currently diagnosed depression and depressive disorder.  The VA examiner should thoroughly review the Veteran's VA claims file.  The VA examiner should note that this action has been accomplished in the VA examination report.  

The VA examiner is requested to specifically address the following:

Is it at least as likely as not (a 50 percent probability or greater) that the currently diagnosed depression and depressive disorder were incurred during the Veteran's active military service?  In forming his or her medical opinion, the examiner should consider the August 2004 fellow soldier's statement regarding the Veteran's depression and the Veteran's own lay statements regarding depression and anxiety during her active military service.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

2.  After undertaking any additional development deemed appropriate, and giving the Veteran a full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


